The State sought the death penalty based on two aggravating
                 circumstances: (1) Hall had been previously convicted of a felony involving
                 the use or threat of violence (battery resulting in substantial bodily harm)
                 and (2) the murder involved torture and/or mutilation of the victim. The
                 prior-violent-felony aggravating circumstance was supported by evidence
                 of Hall's 2003 conviction for beating his pregnant ex-wife. The
                 torture/mutilation aggravating circumstance was supported by evidence of
                 Flamm's injuries and the manner in which Hall killed him As other
                 evidence in aggravation, see NRS 175.552(3), the prosecution introduced
                 evidence of Hall's juvenile criminal history (including a conviction for
                 sexual battery and false imprisonment of a fourteen-year-old boy, a
                 citation for petty larceny, a report that he was a runaway, and a physical
                 assault on his mother) and his adult criminal history (most notably
                 several physical altercations and a sexual assault involving his ex-wife, a
                 violation of a temporary restraining order, and an assault against a man
                 with whom he once had a sexual encounter). The prosecution also
                 presented victim-impact testimony from Flamm's father, mother,
                 grandmother, and fiancee and letters from Flamm's brothers. The
                 witnesses described Flamm's positive character and commented on the
                 devastation and pain they felt as a result of his death.
                             In mitigation, Hall presented evidence from his wife, children,
                 and mother describing their support and desire to have a continuing
                 relationship with him. His ex-wife described Hall's relationship with their
                 daughter. He also presented evidence of life at Ely prison, and two fellow
                 inmates testified about positive aspects of his character. Finally, Hall
                 made a statement in allocution, telling the jury that no one has lived life
                 worse than he has and that whatever the jury decided, he would use the
                 time he has left to help people and positively influence other inmates. He
                 also apologized for the pain he caused.

SUPREME COURT
        OF
     NEVADA
                                                       2
(01 1947A    e
                            The jury found both aggravating circumstances alleged, and at
                least one juror found the following mitigating circumstances: (1) accepted
                the role as father to his two stepdaughters; (2) maintained a fatherly role
                with his daughter after his divorce from her mother; (3) maintains a
                fatherly relationship with his daughter although incarcerated; (4), (5)
                maintains a fatherly relationship with his stepdaughters although
                incarcerated; (6) maintains a relationship with his mother although
                incarcerated; (7) wishes to maintain the role of father and husband while
                incarcerated; (8) wishes to maintain a relationship with his mother while
                incarcerated; and (9) has a mother who continues to love and support him.
                The jury found that the aggravating circumstances outweighed the
                mitigating circumstances and imposed death. This appeal followed.
                Sufficiency of the evidence
                             Hall argues that the evidence is insufficient to support his
                first-degree murder conviction based on either of the two theories that the
                jury unanimously found—willful, deliberate, and premeditated murder
                and murder perpetrated by lying in wait.' To uphold the murder


                      'Hall also argues that insufficient evidence supports a first-degree
                murder conviction based on felony murder. Because, as explained below,
                there is sufficient evidence supporting the theories of premeditated
                murder and lying in wait, see Rhyne v. State, 118 Nev. 1, 10, 38 P.3d 163,
                169 (2002); Thomas v. State, 114 Nev. 1127, 1145, 967 P.2d 1111, 1123
                (1998), we need not address his challenge to the felony-murder theory. To
                the extent he challenges his robbery conviction, we conclude that sufficient
                evidence supports that conviction. In particular, the evidence shows that
                money that Flamm likely collected in tips and other personal items had
                been taken from him His wallet and other personal items that were
                contained in his waiter's apron were found underneath bushes near his
                body. His pants pockets were turned inside out, blood was found on the
                inside of one pocket, Flamm and Hall could not be excluded as the source
                of blood found on a dollar bill located some distance from the crime scene,
                                                                  continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                 conviction, the evidence presented at trial must establish guilt beyond a
                 reasonable doubt as determined by a rational trier of fact.       Jackson v.
                 Virginia, 443 U.S. 307, 319 (1979); Origel-Candido v. State, 114 Nev. 378,
                 381, 956 P.2d 1378, 1380 (1998). This court must view the evidence in the
                 light most favorable to the State, Jackson, 443 U.S. at 319, and must
                 "respect the exclusive province of the fact finder to determine the
                 credibility of witnesses, resolve evidentiary conflicts, and draw reasonable
                 inferences from proven facts," United States v. Hubbard, 96 F.3d 1223,
                 1226 (9th Cir. 1996); accord McNair v. State, 108 Nev. 53, 56, 825 P.2d
571, 573 (1992) ("The established rule is that it is the jury's function, not
                 that of the court, to assess the weight of the evidence and determine the
                 credibility of witnesses.").
                                Willful, deliberate, and premeditated murder
                                Hall argues that the prosecution failed to prove that the
                 murder was willful, deliberate, and premeditated because the evidence,
                 namely his testimony, shows that he became so enraged by Flamm's
                 comments about Paulsen that he attacked Flamm in a rage. 2




                 . . . continued

                 and Flamm's DNA was found on another dollar bill located near the crime
                 scene.

                       2 Hallargues in his opening brief that the district court erred by not
                 admitting evidence that Flamm was under the influence of hydrocodone at
                 the time of his death, which he claims would have explained why Flamm
                 was uninhibited and uttered the remarks that provoked the fight.
                 However, Hall concedes in his reply brief that the district court admitted
                 evidence showing that hydrocodone was present in Flamm's body.



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 19474    e
                            We have observed that "[generally, the State proves
                premeditation through circumstantial evidence, including the nature and
                extent of the injuries." Valdez v. State, 124 Nev. 1172, 1203, 196 P.3d 465,
                485-86 (2008). Here, Hall slammed Flamm's head against the patio
                several times, used a knife that he brought to the scene to stab and slice
                Flamm's neck multiple times, struck the back of Flamm's head with the
                lid from a five-gallon paint bucket, and strangled Flamm. The nature and
                extent of Flamm's injuries support an inference that the killing was
                willful, deliberate, and premeditated.       See DePasquale v. State, 106 Nev.
843, 848, 803 P.2d 218, 221 (1990) (upholding finding of premeditation
                considering the "brutal and extensive nature" of victim's injuries, which
                defendant inflicted by stabbing victim with sharp, pointed instrument and
                beating victim with his hands and fists). Although the extensive injuries
                could suggest some level of passion or rash impulse, other evidence
                suggests the contrary. In particular, during the attack, Hall left the scene,
                grabbed a rock, returned to the scene, and continued to beat Flamm. This
                break in the attack further supports an inference of deliberation and
                premeditation. See Browne      U.   State, 113 Nev. 305, 315, 933 P.2d 187, 193
                (1997) (concluding that evidence showing that defendant briefly stopped
                beating victim and then resumed beating and continued beating after
                victim stopped moving was sufficient to support finding of premeditation).
                The jurors heard Hall's testimony, and it was within their exclusive
                province to determine his credibility and what weight to give his
                testimony. Because there was evidence from which the jury could
                reasonably infer that the killing was willful, deliberate, and premeditated,
                Hall's argument lacks merit.




SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A
                             Lying in wait
                             Hall argues that insufficient evidence supports a finding that
                 the murder was committed by lying in wait. He points to his testimony
                 that he was waiting on the patio hoping that an acquaintance would show
                 up and give him a ride home and argues that the prosecution presented no
                 evidence suggesting that he was waiting there to harm Flamm.
                             "The elements necessary to constitute lying in wait are
                 watching, waiting, and concealment from the person killed with the
                 intention of inflicting bodily injury upon such person or of killing such
                 person."   Moser v. State, 91 Nev. 809, 813, 544 P.2d 424, 426 (1975)
                 (quoting People v. Atchley, 346 P.2d 764, 772 (1959)). We conclude that
                 the evidence is sufficient to support a lying-in-wait theory. In particular,
                 video evidence shows Hall milling around for a considerable time in the
                 area where employees from various restaurants typically exited the
                 building after their shifts, near where Flamm's body was found. In
                 addition, the evidence showed that Hall could have arranged other
                 transportation home and was carrying a knife The jury could reasonably
                 infer from this evidence that he was waiting for Flamm with the intent to
                 inflict bodily harm or kill him
                 Evidence related to the victim
                             Hall argues that the district court erred by not allowing him to
                 introduce evidence that Flamm was the kind of person who made
                 inappropriate comments, which would have corroborated his theory of
                 defense that Flamm made an offensive comment that sent him into a rage.
                             At trial, Hall represented that a co-worker of Flamm's would
                 testify that "he was the kind of guy who could make a smart aleck
                 comment that might be considered inappropriate." He argued that the
                 testimony was admissible on several grounds, including that it was proper
                 character evidence under NRS 48.045(1)(a), (b). Evidence of a person's

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                 character or a particular character trait is inadmissible to show that the
                 person acted in conformity therewith on a particular occasion except in
                 one circumstance relevant here: "Evidence of the character or a trait of
                 character of the victim of the crime offered by an accused . . . and similar
                 evidence offered by the prosecution to rebut such evidence." NRS
                 48.045(1)(b). Hall's defense was that Flamm provoked the attack by
                 making a highly offensive comment about Paulsen. Evidence suggesting
                 Flamm had a reputation for making "smart aleck comment[s] that might
                 be considered inappropriate" does not clearly equate to a character trait of
                 making the kind of offensive or provocative comments that Hall claims
                 provoked him into a fit of rage. See Roseberry u. State, 553 S.E.2d 589,
                 591 (Ga. 2001) ("Evidence that impugns a victim's character cannot be
                 admitted unless it has some factual nexus with the conclusion for which it
                 is being offered."). But even assuming that the evidence met this
                 requirement and therefore was admissible under NRS 48.045(1)(b), no
                 prejudice resulted from the district court's ruling for two reasons. First,
                 Flamm's fiancee testified on cross-examination that Flamm sometimes
                 made inappropriate comments in an effort to be funny, so the jury heard
                 testimony similar to what was excluded and from someone very close to
                 Flamm. Second, because the evidence overwhelmingly supports a finding
                 of first-degree murder and the jury rejected lesser offenses based on Hall's
                 testimony, the omission of the co-worker's testimony did not have a
                 substantial and injurious effect in determining the jury's verdict.      See
                 Kotteakos v. United States,        328 U.S. 750, 776 (1946) (reviewing
                 nonconstitutional error to determine whether error "had substantial and
                 injurious effect or influence in determining the jury's verdict").




SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    e
                Future dangerousness evidence
                              Hall contends that the district court erred by allowing the
                prosecution to introduce psychological evidence to support its claim of
                future dangerousness.
                              At the penalty hearing, Hall objected to the prosecution's
                anticipated introduction of psychological reports prepared during Hall's
                juvenile detention as a result of his conviction for sexual battery and false
                imprisonment of a 14-year-old boy. He argued that anything in those
                records that purported to predict his future dangerousness was
                inadmissible under Redmen v. State, 108 Nev. 227, 234, 828 P.2d 395, 400
                (1992) (concluding that prosecution was permitted to introduce evidence
                and make argument regarding defendant's future dangerousness but that
                "psychiatric evidence purporting to predict the future dangerousness of a
                defendant is highly unreliable and, therefore, inadmissible at death
                penalty sentencing hearings"), overruled on other grounds by Alford v.
                State, 111 Nev.. 1409, 906 P.2d 714 (1995), and Greene v. State, 113 Nev.
157, 179, 931 P.2d 54, 68 (1997) (reaffirming Redmen). The psychological
                evidence at issue in Red men and Greene appears to have been prepared for
                use at trial, whereas the psychological reports at issue here were prepared
                many years ago for a juvenile court's evaluation of Hall's progress with
                psychological issues and determination as to whether he was suitable for
                release from juvenile detention. The evidence at issue here does not
                implicate the concerns about reliability expressed in Red men and Greene
                because nearly eight years have passed since the last evaluation and Hall's
                conduct during that time, which includes Flamm's murder and multiple
                instances of violence, provides a basis for evaluating the reliability of the
                prior evaluations. Accordingly, we conclude that no relief is warranted on
                this claim.



SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 10474
                       Absence of jury admonishment
                                   Hall argues that the district court erred by not sua sponte
                       instructing the jury to disregard the penalty hearing testimony from
                       Flamm's fiancée, wherein she asked the jurors to put themselves in the
                       shoes of the victim's family. Out of the jury's presence, Hall objected to
                       the witness's remark and the district court sustained the objection, but
                       Hall did not request a curative instruction or other relief. Hall has not
                       preserved this issue for our review, see Rice v. State, 113 Nev. 1300, 1311,
                       949 P.2d 262, 269 (1997), abrogated on other grounds by Rosas v. State,
                       112 Nev. 1258, 147 P.3d 1107 (2006), nor has he shown that the isolated
                       remark prejudiced him, Leonard v. State, 114 Nev. 1196, 1213, 969 P.2d
288, 299 (1998).
                       Prosecutorial misconduct
                                   Hall points to four comments during the penalty hearing
                       closing argument that he claims amount to prosecutorial misconduct.
                       Because he did not object to any of the challenged comments below, we
                       review the comments for plain error affecting his substantial rights.
                       Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008).
                                   First, Hall argues that the prosecutor "attacked" him for
                       testifying to his account of the events that would support a verdict of
                       voluntary manslaughter. 3 Arguably, the challenged comments chastised


                             sHall challenges the following passage from the prosecutor's rebuttal
                       closing argument:

                                   Let me talk about the character of the defendant
                                   in the context of the most important part of this
                                   case, Brad Flamm. You heard unequivocally and
                                   from many witnesses about Brad Flamm's
                                   character and personality Yet what cannot be
                                   lost in your decision, and what's so patently
                                                                       continued on next page.

SUPREME COURT
        OF
     NEVADA
                                                            9
(0) 1947A    ogSrip.
                Hall for testifying to a fictional account of the murder that was intended to
                be traumatic or hurtful to Flamm's family, who were present in the
                courtroom. But even if the comments fell outside the bounds of
                permissible argument, we conclude that the error was not so egregious as
                to constitute plain error affecting Hall's substantial rights.
                            Second, Hall contends that the prosecutor improperly argued
                for a death sentence because Hall admitted killing Flamm but did not
                show sufficient remorse. The challenged comments suggested to the jury
                that Hall's claims of remorse were not credible in light of his lengthy
                history of violence against family members, his ex-wife, a 14-year-old boy,
                and a man with whom he once had a sexual encounter, all of which
                showed a level of callousness and indifference unbefitting of a life-without-
                parole sentence. Because Hall placed his remorse at issue by apologizing
                for his actions and the prosecutor's argument merely challenged the




                 . . continued

                            obvious but never stated in the arguments before
                            you this morning is that man, the defendant took
                            that stand under oath and told you this:
                             Brad came up to him, his face lit up, and then he
                             said, "Come over here. I have something serious
                             to tell you. Are you sure it's your kid? I fucked
                             her so good I thought she'd never get over me. I
                             fucked her so good she should have had twins"
                             That wasn't something that happened in the past.
                             That's not something that he did to his family, to
                             his mother, to his wife, to his girlfriend. He did
                             that in this courtroom to you in front of the Flamm
                             family. Think about that, about the character of
                             the defendant.


SUPREME COURT
     OF
   NEVADA
                                                       10
(0) 1947A oeo
                sincerity of that remorse, we are not convinced that the challenged
                comments were improper. Therefore, Hall has not shown plain error.
                            Third, Hall argues that the prosecutor improperly argued that
                justice required a death sentence in this case, implying that the jury had a
                duty to return the harshest punishment. It would be improper for the
                prosecutor to argue that the jury had a duty to return a death sentence.
                See Evans v. State, 117 Nev. 609, 633, 28 P.3d 498, 515 (2001) (observing
                that prosecutor cannot suggest that jury has duty to decide in particular
                way); see also United States v. Mandelbaum, 803 F.2d 42, 44 (1st Cir.
                1986). But the prosecutor made no such argument here. Instead, the
                prosecutor merely argued that some cases, like this one, deserve the
                harshest available sentence. As we observed in Williams v. State, 113
Nev. 1008, 1022, 945 P.2d 438, 446 (1997), amended on other grounds by
                Byford v. State,   116 Nev. 215, 994 P.2d 700 (2000), "the prosecutor is
                permitted to argue that the only appropriate penalty is death."
                Accordingly, Hall has not demonstrated plain error.
                            Fourth, Hall contends that the prosecutor improperly engaged
                in a variation of the holiday argument by suggesting that Flamm's family
                will never enjoy phone calls and letters from Flamm. We have held that
                "arguments that a family will have no more holidays with the murder
                victim" are improper because they serve no purpose other than to arouse
                the jurors' emotions and "encourage [them] to impose a sentence under the
                influence of passion."   Hernandez v. State, 118 Nev. 513, 526, 50 P.3d
1100, 1109 (2002); see Williams v. State, 103 Nev. 106, 109, 734 P.2d 700,
                702 (1987). Although Flamm's father's testimony that he will miss
                Flamm's weekly phone calls may evoke sympathy or compassion,
                references to phone calls and letters are unlikely to arouse the heightened
                emotions that concerned this court regarding holiday arguments.
                Accordingly, Hall has not shown plain error.

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                Mitigation instruction
                             Hall contends that the district court erred by instructing the
                jury that it would hear evidence about mitigating circumstances relative
                to the offense, improperly suggesting that mitigating circumstances must
                relate to the offense. His complaint relates to instruction 7, which
                advised, "In the penalty hearing, evidence may be presented concerning
                aggravating and mitigating circumstances relative to the offense, and any
                other evidence that bears on the Defendant's character." Because Hall did
                not object to the instruction, this claim is reviewed for plain error affecting
                his substantial rights. NRS 178.602; Green v. State, 119 Nev. 542, 545, 80
P.3d 93, 95 (2003).
                             Jury instructions must be read together, not judged in
                isolation.   See Greene v. State, 113 Nev. 157, 167-68, 931 P.2d 54, 61
                (1997), receded from on other grounds by Byford ix State, 116 Nev. 215,
                994 P.2d 700 (2000); accord Cupp v. Naughten, 414 U.S. 141, 146-47
                (1973). In addition to the challenged instruction, the jury was told that
                "[m]itigating circumstances are those factors which, while they do not
                constitute a legal justification or excuse for the commission of the offense
                in question, may be considered, in the estimation of the jury, in fairness
                and mercy, which might serve as a basis for a sentence less than death"
                and that the jury "must consider any aspect of the Defendant's character
                or record and any of the circumstances of the offense that the Defendant
                proffer[s] as a basis for a sentence less than death." That instruction
                advised the jury that it had to consider Hall's proffered mitigating
                circumstances and acknowledged the breadth of circumstances that may
                be considered in mitigation. And, notably, the instructions in this case did
                not use the "moral culpability" language recently addressed by this court
                in Watson v. State, 130 Nev., Adv. Op. 76, 335 P.3d 157 (2014); rather, the


SUPREME COURT
     OF
   NEVADA
                                                       12
(0) 1947A e
                instructions used in this case are similar in substance to language that we
                suggested in Watson, 335 P.3d at 174 n.9.
                            In addition to considering the jury instructions together, we
                must also consider the totality of the proceeding in evaluating the effect of
                the challenged instruction.   See Cupp, 414 U.S. at 147 (explaining that
                evaluating the effect of an instruction involves consideration of all of the
                instructions and the related components of the proceeding, such as
                testimony of witnesses, argument of counsel, and receipt of exhibits in
                evidence). Here, it is not reasonably likely that the jury thought that it
                could not consider the mitigation evidence that had been presented, most
                of which focused almost exclusively on Hall's character and background.
                The jury's verdict further supports the conclusion that the challenged
                instruction by itself did not so infect the entire penalty hearing with a
                misunderstanding of the scope of mitigation evidence that the resulting
                death sentence violates due process. In particular, all nine mitigating
                circumstances found in this case related to Hall's relationships with his
                daughter, stepdaughters, wife, and mother, demonstrating that the jurors
                understood the broad scope of mitigation.
                            Considering all of the instructions related to mitigation and
                the totality of the penalty proceeding, we conclude that Hall has not
                demonstrated plain error with respect to instruction 7 given during the
                penalty hearing.
                Torture/ mutilation aggravating circumstance
                            Hall argues that insufficient evidence supports the
                torture/mutilation aggravating circumstance.      See NRS 200.033(8). In
                this, he argues that "all three alleged acts—pounding Flamm's head
                against the concrete, hitting his head with a knife, and slitting his throat
                with a knife—were intended to kill Flamm," and did not suggest a sadistic
                intent to cause harm beyond the act of killing itself. He further notes that

SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A
                 Flamm was a "much larger man" and he "was caught up in the passion of
                 the moment and was trying to kill a powerful opponent."
                             Addressing the torture aspect first, we have said that torture
                 requires an intent to inflict pain beyond the killing itself. See Domingues
                 v. State, 112 Nev. 683, 702 n. 6, 917 P.2d 1364, 1377 n. 6 (1996). We have
                 upheld an aggravating circumstance based on torture where numerous
                 stab wounds were inflicted on the victims. E.g., Wesley v. State, 112 Nev.
503, 515, 916 P.2d 793, 801 (1996) (concluding that defendant tortured
                 victims by stabbing father 18 times, chipping father's skull, and
                 stepmother 36 times). But see Chappell v. State, 114 Nev. 1403, 1410, 972
P.2d 838, 842 (1998) (concluding that insufficient evidence supported
                 aggravating circumstance of depravity of mind and torture where victim
                 was severely beaten and stabbed 13 times). Here, Hall inflicted numerous
                 blunt force blows to Flamm's head with a rock and paint bucket lid and by
                 slamming Flamm's head against concrete—resulting in a depressed skull
                 fracture and a collapsed right eye. Hall inflicted three significant stab
                 wounds to Flamm's neck and strangled him. Flamm also suffered a
                 fracture of his thyroid cartilage, multiple bruises, and lacerations to his
                 face. Hall testified that after slamming Flamm's head against the patio
                 several times, he believed that Flamm was dead but continued to beat,
                 strangle, and stab him. He also testified (consistent with the video
                 evidence) that he left the scene during the attack, walked some distance,
                 picked up a rock, returned to the scene and beat Flamm with the rock. We
                 conclude that based on this evidence a rational juror could reasonably find
                 that Hall intended to inflict pain beyond the killing itself.
                             As to mutilation, that requires something beyond the act of
                 killing and means to cut off or permanently destroy a limb or essential
                 part of the body or to cut off or alter radically so as to make imperfect,
                 Smith v. State, 114 Nev. 33, 39, 953 P.2d 264, 267 (1998); Browne v. State,

SUPREME COURT
        OF

     NEVADA
                                                        14
(0) 1947A    e
                113 Nev. 305, 316, 933 P.2d 187, 193 (1997). We have upheld this
                aggravating circumstance where the victims have suffered stab wounds
                that radically altered an essential body part, see McConnell v. State, 120
Nev. 1040, 1070-71, 102 P.3d 606, 625 (2009) (concluding that mutilation
                aggravating circumstance was proved where defendant dug into victim's
                torso/abdomen with knife and then plunged knife into it because those
                actions went beyond the act of killing and caused serious abuse that
                altered radically essential part of body), and where multiple forces were
                used to kill or mutilate the victim, see Parker v. State, 109 Nev. 383, 395,
                849 P.2d 1062, 1070-71 (1993) (sufficient evidence of mutilation and
                depravity of mind where defendant repeatedly smashed victim's head with
                a rock, destroying her brain, stabbed her once (post-mortem), and wrapped
                cords around her neck). Flamm suffered multiple blunt force blows to his
                head with a rock and paint bucket lid and having his head slammed
                against concrete—resulting in a depressed skull fracture and a collapsed
                right eye. He also suffered three significant stab wounds to the neck,
                fracture of his thyroid cartilage, and multiple bruises and lacerations to
                his face. His lip was almost torn off by blunt force. The medical evidence
                suggests that Flamm's face and head were damaged, and Flamm's father
                testified that Flamm was cremated rather than buried considering the
                condition of his body. We conclude that based on this evidence a rational
                juror could reasonably find that Hall's actions went beyond the killing
                itself and altered radically Flamm's head and neck, which are essential
                parts of the body.
                Mandatory appellate review of the death sentence
                            NRS 177.055(2) requires that we review every death sentence
                and consider whether (1) sufficient evidence supports the aggravating
                circumstances found, (2) the verdict was rendered under the influence of



SUPREME COURT
        OF
     NEVADA
                                                     15
(0) 1947A
                passion, prejudice, or any other arbitrary factor, and (3) the death
                sentence is excessive.
                            First, the jury found two aggravating circumstances—(1) Hall
                had a prior-violent-felony conviction based on his conviction for battery
                with substantial bodily harm and (2) the murder involved torture and/or
                mutilation. The aggravating circumstances were proven beyond a
                reasonable doubt by evidence that Hall had a prior conviction for battery
                with substantial bodily harm and by evidence regarding Flamm's injuries
                and the manner in which Hall killed him
                            Second, nothing in the record indicates that the jury acted
                under any improper influence in imposing death. Of particular relevance,
                at least one juror found several mitigating circumstances related to Hall's
                relationships with his daughters and mother, which was the cornerstone
                of his mitigation case. We therefore conclude that the death sentence was
                not imposed under the influence of prejudice, passion, or any arbitrary
                factor.
                            Third, when considering whether the death sentence is
                excessive, this court asks whether "the crime and defendant before [the
                court] on appeal [are] of the class or kind that warrants the imposition of
                death?"   Dennis v. State, 116 Nev. 1075, 1085, 13 P.3d 434, 440 (2000).
                The evidence shows that Hall inflicted trauma to Flamm's head using
                multiple instruments. He ceased the attack, retrieved a rock some
                distance from the scene, and returned to continue the attack. Much of the
                trauma Hall inflicted was done after he believed that Flamm was dead.
                Additionally, Hall has a significant history of violent offenses or
                encounters as a juvenile and adult. Considering the circumstances of the
                offense, Hall's violent history, and the mitigating evidence, we conclude
                that the crime and the defendant are of the class and kind that warrant



SUPREME COURT
        OF
     NEVADA
                                                    16
(0) 1947A
                  the imposition of the death penalty and therefore the death sentence is not
                  excessive.
                                 Having considered Hall's arguments and concluded that no
                  relief is warranted, we
                                 ORDER the judgment of conviction AFFIRMED. 4



                               4A;            , C.J.
                  Hardesty



                                                                Saitta


                                                                                            J.



                  CHERRY, J., dissenting:
                                 I dissent. I question whether the evidence establishes that
                  Hall committed first-degree murder in light of his testimony that his
                  attack on Flamm was provoked. However, I acknowledge that matters of
                  credibility rest with the jury.      See Hutchins v. State, 110 Nev. 103, 107,




                        4 Hallcontends that cumulative error warrants reversal of his
                  convictions and sentence. Because he has shown only one potential
                  error—the district court's refusal to allow evidence related to Flamm's
                  character—there is nothing to cumulate. United States v. Allen, 269 F.3d
842, 847 (7th Cir. 2001) ("If there are no errors or a single error, there can
                  be no cumulative error.").



SUPREME COURT
      OF
    NEVADA
                                                           17
(0) 1947A (4V(D
                 867 P.2d 1136, 1139 (1994); McNair v. State, 108 Nev. 53, 56, 825 P.2d
571, 573 (1992). I further acknowledge that Hall has not pointed to any
                 error that mandates reversal of the judgment of conviction. Nevertheless,
                 I am compelled to express my view that this murder does not call for the
                 death penalty. The United States Supreme Court has recognized that the
                 death penalty is reserved for those defendants who are "the worst of the
                 worst."   See Kansas v. Marsh, 548 U.S. 163, 206 (2006) (observing that
                 "within the category of capital crimes, the death penalty must be reserved
                 for 'the worst of the worst"); Roper v. Simmons, 543 U.S. 551, 568 (2005)
                 ("Capital punishment must be limited to those offenders who commit 'a
                 narrow category of the most serious crimes' and whose extreme culpability
                 makes them the most deserving of execution" (quoting Atkins v. Virginia,
                 536 U.S. 304, 319 (2002))); Furman v. Georgia, 408 U.S. 238, 306 (1972)
                 ("The penalty of death differs from all other forms of criminal punishment,
                 not in degree but in kind. It is unique in its total irrevocability. It is
                 unique in its rejection of rehabilitation of the convict as a basic purpose of
                 criminal justice. And it is unique, finally, in its absolute renunciation of
                 all that is embodied in our concept of humanity." (Stewart, J.,
                 concurring)); see also Woodson v. North Carolina, 428 U.S. 280, 296 (1976)
                 (observing that "under contemporary standards of decency death is viewed
                 as an inappropriate punishment for a substantial portion of convicted
                 first-degree murderers"). All murders are horrible, and Flamm's murder
                 is no exception. But that is not enough. The evidence suggests that this
                 murder resulted from an exchange of words that spiraled out of control,




SUPREME COURT
        OF
     NEVADA
                                                       18
(0) 1947A    e
                        not a cold, calculated murder. On the continuum of horrific murder cases,
                        this case does not qualify as the "worst of the worst." Therefore, I would
                        set aside the death sentence and impose a sentence of life in prison
                        without the possibility of parole. See NRS 177.055.



                                                                  Cherry




                        cc:   Hon. Michelle Leavitt, District Judge
                              Clark County Public Defender
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             19
(0) 1947A    ,9(1r344